|, CALOGERO, C.J.,
concurring.
I concur in the action of the court, principally because this is respondent’s own petition for Consent Discipline, which more or less tracks the Disciplinary Board’s proposal, and because Disciplinary Counsel has not objected. I write separately, however, to state that I agree with *95the Board member who made the following expression in this case, in which the comin-gling of funds was only a technical violation:
“I see no actual misuse of the trust account. That Respondent’s money is in trust account does not seem illegal to me. I agree it’s not good practice to leave it in trust for an unreasonable amount of time after clients’ funds are remitted. I don’t see that Estess misused any client funds. I see no ‘enormous potential for injury’ here. I disagree with the staff attorney’s view of Lieberman. In this case I don’t second guess (l)admission of guilt or (2)1 year suspension with 9 months deferred. I do not believe conditions 3,4,5,6,8 or 9 [should be imposed]...”